Citation Nr: 9935115	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  98-03 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an original rating evaluation greater than 10 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and B. C. 


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

REMAND

The veteran had active service from September 1965 until 
January 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1997, 
from the Montgomery, Alabama, regional office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for PTSD and assigned a 10 percent disability 
evaluation effective from March 11, 1997.  

A personal hearing on appeal was held on September 28, 1999, 
via video conferencing technique before Nancy I. Phillips, who 
is the member of the Board rendering the final determination 
in this claim and was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 
1999) (amending 38 U.S.C.A. § 7107 (West 1991)).

The veteran is appealing the original assignment of a 
disability rating for PTSD.  The United States Court of 
Claims for Veterans Appeals (formerly U.S. Court of Veterans 
Appeals)(hereinafter Veterans Claims Court) held that when a 
claimant was awarded service connection for a disability and 
subsequently appealed the RO's initial assignment of a rating 
for that disability the claim continued to be well grounded 
as long as the rating schedule provided for a higher rating 
and the claim remained open.  Shipwash v. Brown, 8 Vet. App. 
218 (1995).  Accordingly, the Board finds the claim for an 
original rating greater than 10 percent for service-connected 
PTSD to be well-grounded.   

Service connection for PTSD was granted by the RO in a rating 
decision in October 1997 and a 10 percent disability 
evaluation was assigned effective from March 11, 1997.  The 
appellant contends, in essence, that his PTSD symptomatology 
has resulted in social and occupational impairment to a 
degree much more severe than that represented by his 10 
percent disability currently in effect.  

The Board is cognizant of the fact that this appeal arises 
from the appellant's dissatisfaction with his initial rating 
following the grant of service connection for PTSD.  In such 
a case, the Veterans Claims Court has held that separate or 
"staged" ratings must be assigned where the evidence shows 
varying levels of disability for separate periods of time.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

The October 1997 VA medical examination report noted that the 
veteran has been married for eleven years.  He has been 
unemployed since January 1996 when he was unable to continue 
working due to a nonservice-connected knee injury.  The 
veteran's subjective complaints were of intrusive thoughts 
and recollections about Vietnam experiences, sleep 
disturbance, hyper-vigilant behavior, social isolation, a 
startle response, difficulties with concentration, and strong 
feelings of alienation.  His wife observed that the veteran 
had a short temper, bad nerves, loss of appetite, and seemed 
depressed.  

The objective findings were that the veteran was cooperative 
during the interview, appeared neat and clean, maintained 
good eye contact, and psychomotor behavior was within normal 
limits.  The examiner found that the veteran had a serious 
facial expression, moderately depressed mood, and normal 
speech.  It was noted that the sleep disturbances appear 
chronic in nature.  The veteran denied auditory and visual 
hallucinations, and denied delusions.  According to the 
report, memory, concentration and judgment are moderately 
impaired.  The veteran was found fully oriented.  The 
diagnosis was PTSD, chronic, moderate.  The Global Assessment 
of Functioning (GAF) score was 60, "moderate social and 
occupational impairment due to PTSD."

Additional evidence submitted included copies of journal 
entries made by the veteran and medical records pertaining to 
unrelated medical disorders.  These medical records show that 
the veteran suffered an injury to his left knee in February 
1996 which caused him to forfeit his job as a heavy laborer 
moving furniture.  

The veteran and his wife presented testimony at a personal 
hearing via video conferencing techniques as evidenced by a 
copy of the hearing transcript contained in the claims file.  
The veteran and his wife described symptoms and 
manifestations of his PTSD.  He testified that he took 
medication for a physical disability and also medication to 
help him sleep.  He further testified that it was due to his 
PTSD that he lost a job.  According to the veteran's 
testimony, he was receiving treatment at Birmingham, 
Tuscaloosa and at the Veterans Center in Gadsen.  The record 
does not contain treatment records pertaining to treatment 
for PTSD at Birmingham, Tuscaloosa and at the Veterans Center 
in Gadsen.  The Board is of the opinion that a review of 
these treatment records is necessary in order to evaluate the 
disability level.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should take the necessary steps to 
obtain all current records of treatment, both 
VA and private, pertaining to the appellant's 
PTSD.

2.  The RO should schedule the appellant for a 
VA psychiatric examination in order to 
determine the nature and severity of the PTSD.  
The examiner should be informed of the rating 
criteria applicable to service- connected 
mental disorders (as they appear in 38 C.F.R. § 
4.130), asked to review the pertinent evidence 
of record and a copy of the present remand, 
conduct a thorough PTSD examination of the 
veteran, in conformity with the provisions of 
the DSM-IV, with all indicated tests and 
studies conducted, and thereafter submit a 
comprehensive and legible report of medical 
examination that should include, at least, the 
following information:

A.  A statement as to whether the claims 
folder was thoroughly reviewed prior to 
the examination.

B.  A list of all psychiatric diagnoses 
warranted, in conformity with the 
provisions of the DSM-IV and, if 
disorders other than PTSD are diagnosed, 
the examiner's opinion regarding whether 
they should be considered secondary to, 
or a part or manifestation of, the 
service- connected PTSD, rather than 
separate diagnostic entities.

C.  The examiner's opinion regarding the 
current severity of the service- 
connected PTSD and any other diagnosed 
psychiatric disorder felt to be 
intrinsically related, or secondary, to 
the PTSD.  In furnishing this opinion, 
the examiner should take into 
consideration, and attempt to discuss, to 
the extent possible, most, if not all, of 
the criteria described in § 4.130.

3.  In addition to providing a detailed 
exposition of all findings, the psychiatrist is 
requested to provide an opinion as to the 
degree of social and industrial impairment 
currently due to PTSD, and to include opinion 
as to what types of employment activities, if 
any, are limited as a result of PTSD.  The 
examiner should assign a numerical code under 
the Global Assessment of Functioning Scale 
(GAF) relating to PTSD and a definition of the 
numerical code assigned.  See Thurber v. Brown, 
5 Vet. App. 119 (1993).  The findings should 
reflect review of the entire evidentiary 
record.  The RO should make sure to associate 
the above report of medical examination with 
the claims folder.

4.  If the appellant fails to report for VA 
examination, the RO should notify him of the 
requirements of 38 C.F.R. § 3.655 and give him 
the opportunity to explain any good cause for 
missing the examination.

5.  Following completion of the foregoing, the 
RO must review the claims folder and ensure 
that all of the foregoing development actions 
have been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.

After the development requested above has been completed to 
the extent possible, the RO should again review the record 
with consideration of a "staged" rating pursuant to 
Fenderson.  If any benefit sought on appeal, for which a 
notice of disagreement has been filed, remains denied, the 
appellant and representative, if any, should be furnished a 
supplemental statement of the case and given the opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board, if in order.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).











